Citation Nr: 0632688	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  06-08 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to increased death pension based on the exclusion 
from countable income of additional funeral expenses.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.  He died in July 2005 and the appellant is his 
surviving spouse. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Lincoln, Nebraska, (hereinafter RO).  


FINDING OF FACT

Despite being notified of her duty to do so, the appellant 
has not submitted sufficient documentation of payment of 
additional funeral expenses to warrant increased death 
pension based on the exclusion from countable income of such 
expenses.  


CONCLUSION OF LAW

The criteria for entitlement to increased death pension based 
on the exclusion from countable income of additional funeral 
expenses are not met.  38 U.S.C.A. § 1541 (West 2002); 38 
C.F.R. §§ 3.23, 3.271, 3.272, 3.273 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim for entitlement to 
increased death pension, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  Prior to initial adjudication, a letter dated 
in September 2005, satisfied the duty to notify provisions.  
The veteran was notified of an adjustment in her death 
pension benefit by letter dated in January 2006, and this 
letter also, in bold letters, notified the appellant that she 
should report any money paid towards funeral expenses, among 
other expenses.  Photocopies of electronic messages on file 
also indicate that the appellant was informed to submit proof 
that she had paid additional funeral expenses.  However, she 
has failed to do so.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 U.S.C.A. § 
1541; 38 C.F.R. §§ 3.23, 3.273.  Expenses of last illnesses, 
burials, and just debts paid during the calendar year 
following that in which death occurred may be excluded for 
purposes of calculating annual countable income to determine 
eligibility for improved death pension benefits.  
38 C.F.R. § 3.272(h).  These expenses specified in 38 C.F.R. 
§ 3.272(h) may be deducted from annual income for the 12-
month annualization period in which they were paid or from 
annual income for any 12-month annualization period which 
begins during the calendar year of death.  Otherwise, such 
expenses are deductible only for the 12-month annualization 
period in which they were paid.  

The appellant, based on information she purportedly received 
at least in part from a County Veterans Service Officer, 
asserts that due to the expenses of the veteran's funeral, 
she is entitled to the maximum death pension rate of $591.  

The record reveals that following the veteran's death in July 
2005, the appellant filed a claim for death pension in August 
2005.  With this application, she submitted a statement from 
the Livingston-Sondermann Funeral Home which indicated that 
there was a balance due on the veteran's funeral services of 
$3,882.70.  This statement also indicated that should the 
appellant's account "qualify for Veteran's assistance," the 
appellant would pay the balance in eleven monthly 
installments of $325 per month and a twelfth and final 
payment of $307 per month.  A summary of the appellant's 
account provided by the funeral home indicated that $2,000 of 
the veteran's funeral expenses had been paid.  The appellant 
also provided receipts for her payment of $959.10 for 
interment expenses and $165.85 for casket flowers.  

Following receipt of the appellant's application for death 
benefits, the appellant was mailed a letter in September 2005 
in which she was told to submit any evidence that she had 
paid any more than $2,000 of the veteran's funeral expense 
balance.  Thereafter, the veteran submitted a VA Form 21-8416 
(Medical Expense Report) in which she indicated she had paid 
$3,124 of the veteran's funeral expenses in July 2005.  She 
also submitted a letter in October 2005 indicating that she 
had an agreement to pay the funeral home $100 per month, and 
that she was not in "agreement" with the previously 
negotiated plan to pay the funeral home over $300 a month.  

The appellant was ultimately awarded death pension benefits, 
and by letter dated in December 2005 informed that her 
monthly death pension award would be $233 effective from July 
1, 2005, $312 effective from October 1, 2005, $305 effective 
from January 1, 2006, and $36 effective from July 1, 2006.  
This letter also stated the award of pension was based on the 
deduction of funeral expenses, in the amount of $3,224, from 
her countable income from July 1, 2005, to June 30, 2006.  
Moreover, the appellant was specifically informed that the 
decrease to $36 from July 2006 was the result of her funeral 
expenses no longer being considered in the calculation of her 
award of pension.  This letter also informed the appellant 
that the remaining balance of the veteran's funeral bill was 
not used in determining the amount of her pension award 
because these expenses had not yet been paid.  She was also 
notified that she would have the opportunity to claim these 
expenses in the future as she paid them.  

The veteran was notified of an adjustment in her death 
pension benefit by letter dated in January 2006, and this 
letter also, in bold letters, notified the appellant that she 
should report any money paid towards funeral expenses, among 
other expenses.  Photocopies of electronic messages on file 
also indicate that the appellant was informed to submit proof 
that she had paid additional funeral expenses.  However, she 
has failed to do so. 

Applying the pertinent legal criteria to the facts summarized 
above, the record clearly reflects that the appellant was 
informed that if there was to be any adjustment in her death 
pension award, much less one that would give her the maximum 
rating, she would need to submit proof that she had paid any 
additional funeral expenses.  No such information has been 
received from the appellant.  The Board notes that the duty 
to assist is not a "one way street," and that when, as in 
the instant case, it is the appellant that has the 
"information that is essential in obtaining the putative 
evidence," the appellant cannot "passively wait" for the 
assistance of the VA.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Thus, while the Board is sympathetic to the 
financial concerns raised by the appellant, it must deny her 
request for increased pension benefits based on claimed 
additional funeral expenses. 


ORDER

Entitlement to increased death pension based on the exclusion 
from countable income of additional funeral expenses is 
denied.   



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


